Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 July 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa
Cambridge 9. July 1806.

I was just going to account as well as I could for your having been two days over the accustomed time, without receiving my first letter from this place, dated the 22d: of last month, of which delay you complain in your’s of the 29th: when receiving that of the next day, I rejoyce to find in it, that you had been relieved from your anxiety and received my letter—A new Post-Office seldom fails, to occasion same delay; but I hope you have regularly received all my later letters—The last I wrote you was this day last week; for on Sunday last an occasional occupation engrossed so completely the whole day, that I had not so much as a quarter of an hour for writing a line to you—It was not you may be sure an ordinary call, to which I could sacrifice any of the time appropriated for you, and you have a right to know what it was. My Nephew John Smith takes his degree at New-York the 6th: of next Month; and is to deliver an English Oration—Sometime last Winter his father wrote to request that I would write his Oration for him; but I thought he would do better to write one himself, and supposed I should not have the Time, so that I then declined—Last week, however I received a letter from my Sister, in which she renewed the request, and I found it utterly impossible to refuse her—This then was the purpose to which I devoted the Sunday, and I have now sent him his Oration—I had no other day which I could borrow, for I am oppress’d with the composition of Lectures which I am to deliver once a week, and each of which it takes me a week of very close assiduity to compose.
I have invited John Smith to come and reside with us; and if he accepts the invitation he will perhaps be ready to accompany you by the time you reach New-York. The 4th: of July was celebrated in Boston with unusual brilliancy—There was a federal dinner of five hundred persons at Faneuil-Hall, to which I was invited, but felt no inclination to go—I therefore spent the day coolly and studiously, upon the occupations which my present duties require, without going out of Cambridge. Neither could I spare the time to go out to Quincy on Saturday—For I find that this visit nearly deprives me of three days—The Saturday to go; the Sunday there; and the Monday to return—So that I shall be obliged to content myself for the future with going out once a fortnight.
I most sincerely hope your Sister Harriet will yet preserve her child—As you have said nothing in your late Letters of little Walter, I hope he has quite recovered from his indisposition.
I heard last evening from Quincy, by Mr: Greenleaf, who dined there yesterday, and who brought me a line from my Mother—Our dear children, are both perfectly well. Mrs: T. B. Adams is not yet released from her burden.
This word brings to my mind a circumstance which may divert you—A few days after I came home, I took George by one hand, and John by the other to walk with me in the Garden—Come said I; great burden on this side, and little burden on that—It set them both a laughing and ever since it has been a by-word between them—George says, “I am Papa’s Great Burden, and John “I am Papa’s little burden.” John goes regularly to Meeting every Sunday—About a fortnight ago the Minister, who was a Mr: Bradford of Roxbury, preach’d a Sermon, contrasting the characters of Herod, and of John the Baptist. After meeting, returning home, John says “Grandmama the Minister preached all the time about me.”—The name of John, so often repeated in the Sermon, had caught his attention, and he concluded it must mean him.
Next Saturday, I intend going to Quincy; and as I shall have no Commencement Oration to write, I hope on Sunday, to give you some further account of myself and of your darlings—Mean time I am ever affectionately your’s.
